DETAILED ACTION
Applicant’s response, filed 12 Oct. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
It is noted that the claims filed 12 Oct. 2021 fail to comply with 37 CFR 1.121(c). While the claims are presently being examined, Applicant is reminded that all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Because the claims filed 23 Aug. 2021 were NOT entered in the advisory action mailed 22 Sept. 2021, the claim amendments should have been made relative to the claims filed 01 March 2021, and claim 24 should have been labelled “(New)” rather than “(Previously presented)”.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Oct. 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 02 Feb. 2017.

Status of Claims
Claims 8, 10, 12, and 20 are cancelled.
Claim 24 is newly added.
Claims 1-7, 9, 11, 13-19, and 21-24 are pending.
Claims 1-9, 11, 13-19, and 21-24 are rejected.

Claim Objections
The objection of claim 2 in the Office action mailed 21 May 2021 has been withdrawn in view of claim amendments received 12 Oct. 2021.

Claim Rejections - 35 USC § 101
The rejection of claim 8 under 35 U.S.C. 101 in the Office action mailed 21 May 2021 has been withdrawn in view of the cancellation of this claim received 12 Oct. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered 
Step 1: The instantly claimed invention (claims 1 and 14 being representative) is directed to a method and system of aligning a data sequence to one or more reference sequences. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 14,and 23 recite the following steps which fall under the mathematical concept and/or mental processes groupings of abstract ideas:
for each of at least one of the one or more alignment candidate regions:
(i) determining/determine a current seed from among the seeds based on the location identifiers;
(ii) traversing/traverse one or more data paths of the SVG outgoing from the current seed to identify one or more potential next seeds relative to the current seed;
(iii) selecting/select a next seed from among the one or more potential next seeds,
(iv) after performing acts (i), (ii), and (iii), generating/generate local alignment results by applying a local alignment procedure to align the data sequence to a portion of the alignment candidate region located between the current seed and the next seed; and
(v) generating an alignment at least in part by concatenating the current seed, the local alignment results, and the next seed.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, for each of the alignment candidate regions: determining a current seed, traversing data paths, selecting a next seed and generating local alignment results, generating an alignment result by concatenating the current and next seed and local alignment results fall under the mental process grouping of abstract ideas. Determining a current seed based on location identifiers, and then traversing data paths after the current seed to find next seeds in the SVG involve the mere analysis of ordered information to select a current seed, and then following a graph to determine seeds connected to the selected current seed, each of which can be practically performed in the mind or with pen and paper. Furthermore, applying a local alignment procedure to the sequence data in a portion of the alignment candidate region (e.g. a reference) to generate alignment results involves the comparison of query data to a reference sequence, which is similar to the claims in University of Utah Research Foundation v. Ambry Genetics of "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). Furthermore, concatenating sequences together (e.g. the current seed, next seed, and local alignment results) involves merging data, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
In addition, the step of and generating/generate local alignment results by applying a local alignment procedure to align the data sequence to a portion of the alignment candidate region located between the current seed and the next seed falls under the mathematical concept grouping of abstract ideas. Applying a local alignment procedure amounts to a textual equivalent to performing mathematical calculations because the broadest reasonable interpretation of 
Dependent claims 2-7, 9, 11, 13, 15-19, 21-22, and 24 further recite an abstract idea. Claims 2 and 15 further recite the mental process of selecting the next seed in accordance with one or more priority rules. Claims 3 and 16 further recite the mental process of selecting the next-in-order unprocessed seed with the highest priority based on the one or more priority rules. Claims 4 and 17 further recite the mental process of analysis of the priority rules to take into account the estimated probability of a seed being correctly placed in the SVG and the length of the seed. Claims 5 and 18 further recite the mental process of excluding seeds from consideration when the seeds have a shorter length than a length threshold and/or have an ambiguous placement determined based on the estimated probability of being correctly placed in the SVG. Claims 6 and 19 further recite the mental process of scoring the alignment result. Claim 7 further recites the mental process and mathematical concept of calculating an edit distance between the alignment result and the corresponding portions of the alignment candidate region. Claim 8 further recites the mental process of analyzing the alignment result for plausibility. Claim 9 further recites the mental process and mathematical concept of determining the one or more alignment candidate regions and the ordered seeding information using a global search algorithm. Claim 11 further recites the mental process of the query data sequence and reference graph to comprise nucleotide or nucleic acid sequences. Claim 13 further recites the mental process of determining whether the ordered seeding information corresponds to the 5’-3’ direction. Claim 24 further recites the mental process and mathematical concept of generating local alignment results for multiple data paths of the SVG between the current seed and the next seed and the mental process of selecting a local alignment for one of the multiple data paths as the local alignment results.  Therefore, claims 1-7, 9, 11, 13-19, and 21-24 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-7, 9, 11, 13, 15-19, and 24 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 14, and 23 include:
receiving/receive one or more alignment candidate regions and corresponding ordered seeding information for seeds in each of the one or more alignment candidate regions, each of the alignment candidate regions representing a subset of the SVG identified based on a query data sequence; and
a processor; and
a non-transitory computer-readable storage medium.
Processors, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Furthermore, receiving alignment candidate regions and ordered seeding information only serves to collect data for use by the abstract idea, which amount to insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the additional elements of processors and receiving data do not integrate the recited judicial exception into a practical application.
Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 9, 11, 13-19, and 21-24 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9, 11, 13, 15-19, and 24 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 14, and 23 include:
receiving/receive one or more alignment candidate regions and corresponding ordered seeding information for seeds in each of the one or more alignment candidate regions, each of the alignment candidate regions representing a subset of the SVG identified based on a query data sequence; and
a processor; and
a non-transitory computer-readable storage medium.
Processors, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 12 Oct. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the Office improperly considers whether a concept is well-known in the art when evaluating whether a judicial exception has been integrated into a practical application under Step 2A, Prong 2 because in the Advisory Action mailed 22 Sept. 2021 it was stated that “[w]hile performing local alignment between areas of matching blocks is understood to reduce computational complexity of sequencing alignment, this concept was already well-known in the art before the effective filing date of the claimed invention”, citing Li, and that the MPEP makes it clear that the analysis is to exclude consideration of whether additional elements are well-understood, routine, and conventional activity (Applicant’s remarks at pg. 9, para. 2-3). 
This argument is not persuasive. First, while whether additional elements are well-understood, routine, and conventional activity is considered under Step 2B of the analysis, when determining whether a claim provides an improvement to the functioning of computers or an improvement to other technology or technical field it is important to analyze the claim as a whole (i.e. the judicial exception in combination with the additional elements). Furthermore, an indication that the claimed invention provides an improvement under Step 2A, Prong 2 can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a). For example, in Enfish, LLC v. Microsoft Corp., 

Applicant further remarks that the claims constitute an improvement to the functioning of a computer as well as an improvement to existing computer technology for aligning a data sequence to reference sequences represented by an SVG, as explained in the arguments filed 23 Aug. 2021 (Applicant’s remarks at pg. 9, para. 4).
This argument is not persuasive for the same reasons provided in the advisory action mailed 22 Sept. 2021 regarding Applicant’s arguments filed 23 Aug. 2021. Furthermore, MPEP 2106.05(a) II. states that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. The alleged improvements in methods for aligning a data sequence to a reference sequence amounts to an improved abstract idea, which is not an improvement to technology. Furthermore, Applicant has not provided any details as to how the claim improves the capabilities of a computer rather than merely using a computer as a tool to perform the alignment procedure, such that the claim would improve computer technology.

Applicant further remarks that the Advisory Action states "Applicant has not provided a comparison to such seed-and-extend approaches that are known in the art to demonstrate that the claimed algorithm reduces computational complexity relative to the prior art.", but there is no requirement that such a comparison be provided to demonstrate patent subject matter eligibility, and MPEP 2106.05(a) states “…the disclosure must provide sufficient detail such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…”; Applicant further remarks the Specification discloses explains the improvement to conventional techniques to aligning a data sequence by applying local alignment techniques only to selected areas between matching blocks, thus reducing computational complexity, which provides sufficient details for one of ordinary skill in the art recognize the claimed invention as providing an improvement (Applicant’s remarks at pg. 10, para. 1 to pg. 11, para. 2).
This argument is not persuasive. As discussed above, MPEP 2106.05(a) states “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art….An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. While Applicant’s specification sets forth a technical solution of applying local alignment techniques only to selected areas between matching blocks to reduce the complexity of the alignment computation, the technical solution is not unconventional and does not realize technical improvements over the prior art, as discussed in the advisory action, such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. For example, Li et al. (A survey of sequence alignment algorithms for next-generation sequencing, 2010, Briefings in Bioinformatics, II(5), pg. 473-483; previously cited) reviews sequence alignment algorithms for next-generation sequencing, and discloses the 
Furthermore, as discussed above, MPEP 2106.05(a) II. states that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology; therefore, the alleged improvement in computational techniques for aligning a data sequence to a reference sequence amounts to an improved abstract idea, which is not an improvement to technology. In addition, Applicant has not provided any details as to how the claim improves the capabilities of a computer rather than merely using a computer as a tool to perform the alignment procedure, such that the claim would improve computer technology. Accordingly, reducing computational complexity by limiting local alignment to regions around seeds does not reflect an improvement in computer technology or any other technology.	

Applicant remarks that Li merely describes seed extension for algorithms based on hash tables, such as BLAST, and that neither the cited section of Li nor any other section of Li describes “performing local alignment” between matched seeds”, and the Office has not established this concept is well-known in the art, as alleged in the Advisory action (Applicant’s remarks at pg. 11, para. 2 to 3).
This argument is not persuasive. Li et al. (A survey of sequence alignment algorithms for next-generation sequencing, 2010, Briefings in Bioinformatics, II(5), pg. 473-483; previously cited) .

Claim Rejections - 35 USC § 103
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (A Comparison of Seed-and-Extend Techniques In Modern DNA Read Alignment Algorithms, 2016, BIBM, pg. 1421-1428) in view of Liu et al. (deBGA: read alignment with de Bruijn graph-based seed and extension, 2016, Bioinformatics, 32(21), pg. 3224-3232) in the Office action mailed 21 May 2021 has been withdrawn in view of the cancellation of this claim received 12 Oct. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-3, 6-7, 9, 11, 13-16, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (A Comparison of Seed-and-Extend Techniques In Modern DNA Read Alignment Algorithms, 2016, BIBM, pg. 1421-1428; previously cited) in view of Liu et al. (deBGA: read alignment with de Bruijn graph-based seed and extension, 2016, Bioinformatics, 32(21), pg. 3224-3232; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1, 14, and 23, Ahmed et al. shows a method for aligning sequence reads to a reference sequence (Abstract) comprising the following steps:
Ahmed et al. shows computing seeds between a read and a reference genome by finding the seed sequence and it's starting position at one or more places in the genome (i.e. ordered seeding information for seeds in one or more alignment candidate regions) (pg. 1422, col. 2, para. 3; pg. 1423, col. 1, para. 4) , wherein the seeds correspond to exact matches between the read and reference (i.e. a portion of the alignment candidate region that matches with a portion of the data sequence) (pg. 1422, col. 2, para. 5 to pg. 1423, col. 1, para. 1). Ahmed et al. further shows the seeds include their starting position in the reference genome (i.e. location identifiers indicating locations of the seeds within the alignment candidate region) (pg. 1423, col. 1, para. 4).
Ahmed et al. shows, for an alignment candidate region, chaining the seeds that lie nearby on the reference genome (pg. 1426, col. 1, para. 2), which shows determining a current seed based on its location, traversing a data path in the alignment candidate region outgoing from the current seed to identify potential next seeds (e.g. the seeds chained to the current seed).
Ahmed et al. shows selecting a next seed from the potential next seeds in the chain (pg. 1426, col. 1, para. 3, e.g. the longest seed is chosen). 
Ahmed et al. shows, after creating the chain and selecting the longest seed in the chain (i.e. after selecting a next seed), performing local alignment to extend the next seed in the chain (pg. 1426, 
Ahmed et al. shows producing the alignment involves extending the next seed starting at the left and right sides of the seed (Fig. 1; pg. 1424, col. 2, para. 4 to pg. 1425, col. 1, para. 1), such that extending the next seed, and generating the alignment for that chain involves concatenating the current seed, the local alignment results for the next seed (e.g. the portion between the current and next seed), and then the next seed.
Further regarding claims 1 and 14, Ahmed et al. further shows the method is performed by a processor (pg. 1426, col. 1, para. 6).
Further regarding claim 23, Ahmed et al. does not explicitly show each of the steps is carried out by a non-transitory computer-readable storage medium with instructions for performing the method. However, as discussed above, Ahmed et al. shows the method is performed by a processor (pg. 1426, col. 1, para. 6), which necessarily requires a suitably programmed computer with a non-transitory computer readable medium (e.g. memory) with instructions for performing the method. Furthermore, the courts have found broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claims 2 and 15, Ahmed et al. shows selecting a next seed from the seeds is based on their length (i.e. based on a priority rule) (pg. 1426, col. 1, para. 3).
Regarding claims 3 and 16, Ahmed et al. shows the selecting the next seed as the longest seed based on the length of the seeds (i.e. has the highest priority based on the priority rules).
Regarding claims 6 and 19
Regarding claim 9, Ahmed et al. shows determining the seed locations (i.e. alignment candidate regions) and ordered seeding information based on comparing the reads to a reference genome (i.e. using a global search algorithm) (pg. 1423, col. 1, para. 4-5; pg. 1426, col. 1, para. 1).
Regarding claim 11, Ahmed et al. shows the data sequence is a DNA sequence and the reference sequence is a reference genome (Abstract; Figure 1), such that the local alignment is performed on the DNA sequence and reference genome (Fig. 1).
Regarding claim 21, Ahmed et al. shows chaining the seeds includes chaining together seeds that lie nearby on the reference sequence (i.e. based on the ordered seeding information) (pg. 1426, col. 1, para. 2), such that the 3rd seed in the chain corresponds to a second current seed and the sequence is traversed to identify a second next seed (e.g. the 4th seed in the chain). Ahmed et al. further discloses the step of performing local alignment to extend a seed in the chain is iterative, and continues for each seed in the chain (pg. 1426, col. 2, para. 3), which shows generating second local alignment results by applying a local alignment procedure to a portion of the alignment candidate region between the second current seed and the second next seed. As discussed above for the first current and next seeds, Ahmed et al. further shows producing the alignment involves extending a current seed (e.g. the second current seed) starting at the left and right sides of the seed pg. 1424, col. 2, para. 4 to pg. 1425, col. 1, para. 1), such that extending the second next seed, and generating the alignment for that chain involves concatenating the current seed, the local alignment results for the second current seed (e.g. the portion between the current and next seed), and then the second next seed.
Regarding claim 22, Ahmed et al. shows the seeds correspond to maximal exact matches (MEMs), which are exact matches to a string in the reference genome (pg. 1422, col. 2, para. 5 to pg. 1433, col. 1, para. 2).

Ahmed et al. does not show the following limitations:
Regarding claims 1, 14, and 23, Ahmed et al. does not show the reference sequence is represented as a sequence variation graph, such that the alignment candidate region represents a subset of the SVG. However, this limitation was known in the art, before the effective filling date of the claimed invention, as shown by Liu et al.
Regarding claim 7, Ahmed et al. does not show scoring the alignment result comprises calculating an edit distance between the alignment result and the corresponding portions of the one or more alignment candidate region. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Liu et al.
Regarding claim 13, Ahmed et al. does not explicitly show determining whether the ordered seeding information corresponds to a 5’ to 3’ direction of the data sequence. However, as discussed above, Ahmed et al. shows computing a starting position for each seed in the reference genome (pg. 1423, col. 1, para. 4). Furthermore, the direction of the seeds is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to determining seeds, as shown by Ahmed et al. (pg. 1425, col. 2, para. 1 to pg. 1426, col. 1, para. 1). Therefore, the determined seeds shown by Ahmed et al. would perform equally as well in any subsequent alignment steps and such a modification fails to patentably distinguish over Ahmed et al. This position is supported by Ahmed et al. which discloses the reference genome can be represented in the forward direction or as the reverse complement of the forward direction (pg. 1425, col. 1, para. 4).
Regarding claim 24, Ahmed et al. does not disclose generating local alignment results for multiple data paths of the SVG between the current and the next seed; and selecting a local alignment for one of the multiple data paths as the local alignment results. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Liu et al.
Regarding claims 1, 14, and 23-24, Liu et al. shows performing a seed and extension based alignment algorithm using a de Bruijn graph reference (Abstract; Fig. 1), as recited in claims 1, 
Regarding claim 7, Liu et al. further shows performing alignment between reads and a reference graph and calculating an edit distance of the alignment result (pg. 3226, col. 2, para. 5 to pg. 3227, col. 1, para. 2). Liu et al. further shows comparing the edit distance to a threshold determines whether a read is confidently aligned (pg. 3227, col. 1, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference sequence of Ahmed et al. to have used a sequence variation graph (e.g. a de Bruijn graph reference), generated local alignment results for multiple data paths of the graph between two seeds, and then selected a local alignment for one of the multiple data paths as the alignment, as shown by Liu et al (Fig. 1; pg. 3227, col. 2, para. 4). One of ordinary skill in the art would have been motivated to combine the method of Ahmed et al. with the method of Liu et al. in order to improve the alignment of reads to multiple references and the handling of repeat regions within a single genome without restricting the type of variants included in the graph, as shown by Liu et al. (pg. 3225, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Ahmed et al. and Liu et al. use a seed-and-extend approach for sequence alignment.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Ahmed et al. to have calculating an edit distance between the alignment result and the alignment candidate region, as prima facie obvious.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. in view of Liu et a., as applied to claims 2 and 15 above, and further in view of Liu et al. (hereinafter, Popp et al.) (CUSHAW3: Sensitive and Accurate Base-Space and Color-Space Short Read Alignment with Hybrid Seeding, 2014, Plos ONE, 9(1), pg. 1-9; previously cited). This rejection is previously recited.
Regarding claims 4 and 17, Ahmed et al. shows the one or more priority rules take into account the length of a seed (pg. 1426, col. 1, para. 3). Ahmed et al. further shows that seeds located at more than 500 positions in the reference genome are not extended (e.g. a seed is likely not correctly placed) (pg. 1426, col.1, para. 1).
Regarding claims 5 and 18, Ahmed et al. shows computing seeds based on a minimum seed length (i.e. seeds having a length shorter than a length threshold are excluded from consideration) and further shows excluding seeds located at more than 500 positions in the reference genome (i.e. seeds having an ambiguous placement) (pg. 1426, col. 1, para. 1).
Regarding claims 4 and 17, Ahmed et al. in view of Liu et al., as applied to claims 2 and 15 above, do not show at least one of the one or more priority rules take into account an estimated probability of a seed being correctly placed in the SVG. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Popp et al.
Regarding claims 4 and 17, Popp et al. shows a method for sequence alignment using a seed-and-extend strategy (Abstract) which includes generating maximal exact match seeds between a 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, system, and product made obvious by Ahmed et al. in view of Liu et al., as applied to claims 2 and 15 above, to have used priority rules that take into account an estimated probability of a seed being correctly placed in the reference, as shown by Popp et al. (Figure 3; pg. 7, col. 1, para. 2-4). One of ordinary skill in the art would have been motivated to combine the method, system, and product made obvious by Ahmed et al. in view of Liu et al. with the method of Popp et al. in order to facilitate accurate sequence alignment (pg. 2, col. 1, para. 2). This modification would have had a reasonable expectation of success because each of Ahmed et al., Liu et al., and Popp et al. show methods for sequence alignment using a seed-and-extend strategy. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 12 Oct. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the response filed 23 Aug. 2021 addresses the rejection of the claims under 35 U.S.C. 103 (Applicant’s remarks at pg. 8, para. 4). Therefore, the below responses to Applicant’s arguments and the cited page and paragraph numbers are with respect to the arguments filed 23 Aug. 2021 regarding 35 U.S.C. 103.

Applicant remarks that Ahmed describes identifying and extending one seed at a time, where the order in which the seeds are extended depend on their length, and it is only after extending the longest seed that another seed is identified and extended using Ahmed’s technique, and at most, Ahmed describes extending “a current seed” before selecting “a next seed”, and does not describe both “determining a current seed” and “selecting a next seed” before applying a local alignment procedure to align a data sequence between a current and next seed; therefore, Ahmed fails to disclose “after performing acts (i), (ii), and (iii), generating local alignment results by applying a local alignment procedure to align the data sequence, as recited in claim 1 (Applicant’s remarks at pg. 9, para. 2 to pg. 10, para. 1).
This argument is not persuasive. Ahmed et al. shows, for an alignment candidate region, chaining the seeds that lie nearby on the reference genome before seed extension occurs (i.e. before performing local alignment (pg. 1426, col. 1, para. 2). By chaining the seeds together, Ahmed discloses determining a current seed based on its location, traversing a data path in the alignment candidate region outgoing from the current seed to identify potential next seeds (e.g. the seeds chained to the current seed). Furthermore, Ahmed discloses ordering the seeds in the chain according to their length before performing the extension/alignment (pg. 1426, col. 1, para. 3); therefore, a next seed is also chosen based on the length of the seed prior to applying local alignment. After the seeds have been ordered, Ahmed discloses performing local alignment to extend the next seed (e.g. the longest seed). Given the seed extension involves extending the seed on both sides, the extension of any seed generates alignment results between itself and neighboring seeds on either side (i.e. the local alignment is performed in a portion between the current seed and the next seed). As such, Ahmed discloses the step of generating the local alignment occurs after performing steps (i)-(iii), as claimed.

Applicant further remarks that Liu does not cure these deficiencies of Ahmed (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive because Ahmed et al., and not Liu et al., is used to show the above limitations.

Applicant remarks that independent claims 14 and 23 patentably distinguishes over Ahmed and Liu for the same reasons as discussed above for claim 1 (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631